Case 2:20-cv-10949-LVP-MJH ECF No. 1-1 filed 04/17/20   PageID.72   Page 1 of 1




                            INDEX OF EXHIBITS
Exhibit 1:   Declaration of Dr. Marc Stern
Exhibit 2:   Declaration of Dr. Jaime Meyer
Exhibit 3:   Declaration of Elizabeth Y. Chiao
Exhibit 4:   Declaration of Dr. Jonathan Golob
Exhibit 5:   Declaration of Dr. Carlos Franco Parades
Exhibit 6:   CDC Interim Guidance on Management of Coronavirus Disease 2019
Exhibit 7:   Letter from NYC Council Member Brad Lander
Exhibit 8:   Letter from John Hopkins Faculty to Governor Hogan
Exhibit 9:   Declaration of Dr. Monat Mishori
Exhibit 10: Declaration of Robert B. Greifinger
Exhibit 11: Michigan Executive Order 2020-29
Exhibit 12: Letter from ACLU of Michigan to Chief Judges, March 31, 2020
Exhibit 13: Letter from ACLU of Michigan to Sheriffs, March 31, 2020
Exhibit 14: Declaration of Dr. Adam Lauring
Exhibit 15: Order, Malam v. Adducci, No. 20-cv-10829 (E.D. Mich. April 6,
            2020)
